Citation Nr: 0205457	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-45 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left median 
nerve disability during the period from May 16, 1995, to July 
18, 2001, and an evaluation in excess of 10 percent for the 
disability during the period beginning September 1, 2001.

2.  Entitlement to a compensable evaluation for right median 
nerve disability during the period from May 16, 1995, to 
September 5, 2001, and an evaluation in excess of 10 percent 
for the disability during the period beginning November 1, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1984 to May 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1996 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a noncompensable 
evaluation for bilateral median nerve disability after 
granting service connection for the disability.  During the 
pendency of the appeal, the RO determined that separate 
noncompensable evaluations were warranted for the median 
nerve disability of each upper extremity.  When the case was 
before the Board in August 1998 and September 2001, it was 
remanded for further RO action.  The case was returned to the 
Board in April 2002.

While the case was most recently in remand status, the RO 
entered a December 2001 rating decision.  In this rating 
decision, the RO granted a temporary total rating for 
convalescence for the left median nerve disability from July 
19, 2001, through August 2001, based upon a left carpal 
tunnel release performed on July 19, 2001.  It also granted 
an increased schedular evaluation of 10 percent for the 
disability from September 1, 2001.  With respect to the right 
median nerve disability, the RO granted a temporary total 
rating for convalescence from September 6, 2001, through 
October 2001, based upon a right carpal tunnel release 
performed on September 6, 2001.  It granted an increased 
schedular evaluation of 10 percent for the disability from 
November 1, 2001.  The veteran has continued his appeal with 
respect to both issues.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  During the period from May 16, 1995, to July 18, 2001, 
and the period beginning September 1, 2001, the impairment 
from the veteran's left median nerve disability has most 
nearly approximated mild incomplete paralysis.

3.  During the period from May 16, 1995, to September 5, 
2001, and the period from November 1, 2001, the impairment 
from the veteran's right median nerve disability has most 
nearly approximated mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for left median 
nerve disability have been met for the period from May 16, 
1995, to July 18, 2001.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for left median nerve disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2001).

3.  The criteria for a 10 percent evaluation for right median 
nerve disability have been met for the period from May 16, 
1995, to September 5, 2001.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for right median nerve disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A service medical record dated in July 1992 reflects the 
veteran's complaints of intermittent, bilateral hand 
numbness.  He complained of pain and reported incidents of 
dropping objects.  He also reported sometimes waking up with 
his hands completely asleep.  Examination revealed Tinel's 
and Phalen's to be equivocal.  Pinprick sensation was intact.  
The impression was to rule out carpal tunnel syndrome 
bilaterally.  Service records reveal no further testing, 
evaluation or complaints relevant to the hands.

In February 1996, the veteran underwent a VA examination for 
complaints relevant to the hand, thumb and fingers.  He 
reported he had been unemployed for four months at that time.  
He reported that in 1992 his hands began falling asleep in 
the middle of the night.  He indicated he had a tingling 
sensation in his hands at the time of the examination.  He 
stated he had left his last employment as a mechanic due to 
such problem.  Examination revealed his hands and wrists to 
be symmetrical, without evidence of effusion or tenderness.  
The veteran had hand grip of 5/5 bilaterally and full 
movement of his fingers.  Tinel's sign was negative and 
sensation to pinprick was good and symmetrical.  Examination 
of the wrist and hands was stated to be normal.  X-rays were 
negative.  A nerve conduction study revealed findings 
compatible with a median nerve entrapment at the wrist area, 
bilaterally.  The veteran was recommended for hand clinic 
consultation.

In November 1996 the veteran testified at a personal hearing 
before a hearing officer at the RO.  He indicated that during 
service he had had problems even after his July 1992 
evaluation of hand complaints.  He stated that a duty 
reassignment had lessened the problems he had with his hands.  
He discussed the difficulties he had had with working with 
equipment and machinery due to pain and numbness in his hands 
after discharge from service.  He reported he had problems 
dropping tools.  He indicated that he had more difficulty 
with activities when his hands were elevated, such as when he 
attempted to button clothes.  He also testified that he woke 
up at night in pain.  He indicated that hand numbness was a 
daily occurrence.  He denied having had any post-service 
treatment.

In a statement received in August 1998, the veteran argued 
his wrist disability had eliminated his ability to perform in 
his trained profession.

In a statement received in May 2001, the veteran indicated he 
had been unable to work in his preferred profession due to 
the severe pain in his hands and that in the last month or so 
the pain had become all but debilitating.  

The veteran presented for a VA examination in June 2001.  He 
complained of worsening paresthesia of the median nerve, 
bilaterally.  The examiner reviewed the claims file.  The 
veteran complained of difficulty handling small parts and 
tools and complained of symptoms such as tingling and 
weakness.  He reported little, if any, sensory loss in 
between episodes of numbness or loss of power.  He reported 
awaking from sleep with numbness in his hands.  He indicated 
he had used splints with questionable benefit.  He also 
complained that his symptoms were made worse by driving, 
elevating his hands, and when his hands were held limply at 
his sides.  He reported an incomplete sensation due to 
numbness.  The examiner noted no weakness of any hand muscles 
and no muscle atrophy.  The veteran displayed no Tinel or 
Phalen phenomenon at his wrists or elbows.  Maneuvers to test 
for thoracic outlet syndrome resulted in no alteration of 
symptoms; the veteran reported his hands were already 
tingling.  Detailed examination of the intrinsic hand muscles 
disclosed no weakness.  There was full, free and complete 
range of motion of all upper extremity joints.  His 
appreciation of pinprick, touch, temperature, position and 
vibration was unremarkable.  

The June 2001 VA examiner noted the veteran's report of daily 
symptoms and stated that the severity could not be assessed 
on the basis of the veteran's description.  The examiner 
noted the veteran was complaining of numbness and tingling 
without substantial physical sign and noted the veteran had 
no difficulty writing his name or dressing.  The examiner 
indicated that from the veteran's descriptions all symptoms 
would appear to involve the palmar surface of the hand and 
the median nerve alone, despite electrical signs indicative 
of ulnar nerve abnormalities.  The examiner concluded that at 
that time there was no evidence of specific impairment of 
motor or sensory function or evidence of any impairment of 
motor control, either gross or fine.  The examiner stated 
that on the basis of all studies involved it would appear 
that the veteran had bilateral median neuropathy secondary to 
compression at the volar carpal ligament.  

A VA consultation sheet dated in June 2001 notes the veteran 
had a long history of bilateral, left greater than right, 
digital paresthesia without weakness.  Nerve conduction 
testing in 1996 was cited as confirming the diagnosis of 
carpal tunnel syndrome.  The veteran was also noted to have 
been wearing wrist splints at night for the past five years, 
with some help.  His symptoms were noted to have progressed, 
with positive night symptoms and an occasional dropping of 
objects.  Evaluation showed a bilateral positive Tinel's at 
the carpal tunnel, without weakness or impairment of gross 
sensation.  Electromyogram (EMG) was conducted in June 2001.  
Examination was stated to show weakness and atrophy in both 
abductor pollicis brevis muscles.  The EMG impression was 
severe compression of both median nerves, as well as mild 
right ulnar sensory neuropathy.  

In July 2001, the veteran underwent left carpal tunnel 
release.  A VA record dated in August 2001 notes the 
veteran's complaints of slight numbness at the fingertips on 
the left, improved as compared to his pre-operative 
complaints.  His incision was healing well and light touch 
sensation was intact.  In September 2001, the veteran 
underwent right carpal tunnel release.  The operative report 
notes the veteran presented with symptomatic right carpal 
tunnel.  

In correspondence dated in October 2001, the veteran reported 
that he had had to alter his lifestyle to accommodate 
problems caused by his median nerve disability.  He reported 
past work in a supervisory role and indicated he had been 
working as a self-employed computer consultant for the past 
year.  He stated that his prior employer had not documented 
any performance issues resulting from the veteran's hand 
disability.

The veteran presented for a VA examination in January 2002.  
The examiner reviewed the claims file and noted the veteran 
had had carpal tunnel surgery on each wrist during the year 
prior to examination.  The veteran gave a history of working 
as a computer programmer and complained of bilateral wrist 
pain.  He reported his condition was much improved after the 
surgery and indicated he had no current complaints.  There 
was no restriction to his activities of daily living, to 
include as a computer operator.  The veteran indicated that 
on occasion he would use a supportive brace, but that 
otherwise he had no current restrictions and was not taking 
medications.  Physical examination revealed a positive grip 
and a full range of hand motion bilaterally.  Gross motor and 
sensory function was intact.  The skin temperature was warm.  
The examiner noted bilateral hand scarring, stated not to be 
restrictive.  There was no sign of acute infection.  The 
veteran did mention that, on occasion, he would have some 
tingling in the thumb and in the first and second digit of 
the right hand; the examiner indicated such was not a 
restrictive factor.  The diagnosis was status post bilateral 
carpal tunnel release surgery bilaterally, with no post-
operative residuals that were restrictive to activities of 
daily living.


Analysis

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of neurologic 
impairment, the evidence considered by the RO, and the 
reasons for its determinations.  The record reflects that in 
April 1998 and again in September 2001, the Board remanded 
this case for additional development, to include obtaining 
appropriate examination opinions.  The claims file now 
includes identified VA treatment and surgical records as well 
as reports of VA examinations pertinent to the service-
connected disabilities.  Also, by letter dated in 
November 2001, the RO specifically advised the veteran of 
VA's duties under the VCAA and afforded him an opportunity to 
present additional evidence and/or argument in furtherance of 
the claims.  Neither he nor his appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate either of the claims.  The Board 
is also unaware of any such outstanding evidence or 
information.  Accordingly, the Board finds that the facts 
pertinent to these claims have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).

Mild incomplete paralysis of the median nerve of the major or 
minor extremity warrants a 10 percent evaluation.  
A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the median nerve of the major upper extremity, 
while a 20 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the minor upper 
extremity.  A 40 percent evaluation for the minor extremity 
requires severe incomplete paralysis.  A 60 percent 
evaluation requires complete paralysis manifested by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2001).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

At the time of the initial grant of service connection, a VA 
examination of the hands and wrists completed in 1996 was 
stated to reveal no physical evidence of symptomatic carpal 
tunnel syndrome.  However, testing at that time confirmed the 
presence of findings compatible with median nerve entrapment 
bilaterally.  Again in June 2001, a VA examination revealed 
no atrophy, weakness, motion limitation or sensory impairment 
to touch, pinprick, etc. on the left or right.  Nevertheless, 
that examiner reviewed diagnostic studies and concluded the 
veteran had bilateral median neuropathy secondary to 
compression of the volar carpal ligament.  The Board further 
notes that during the initial evaluation period prior to the 
carpal tunnel releases, the veteran consistently reported 
complaints of waking up in the middle of the night with pain 
in his hands, experiencing numbness, and dropping objects.  
Although service medical records only show one instance of 
complaint, the veteran has testified that he was placed in a 
duty assignment not requiring so much use of his hands, thus 
resulting in a lessening of symptoms and explaining the 
absence of continued complaint documentation.  Post-service 
he has indicated adjusting his own lifestyle so as to avoid 
symptoms occurring with certain hand usage.  The Board 
further notes that the carpal tunnel releases in 1999 were 
required because the bilateral median nerve disability was 
symptomatic.  

Based on the above, the Board finds that the veteran's left 
median nerve disability was manifested by pain and numbness 
during the period from May 16, 1995, to July 18, 2001, and 
his right median nerve disability was manifested by pain and 
numbness during the period from May 16, 1995, to September 5, 
2001.  The schedule of ratings for diseases of the peripheral 
nerves, under 38 C.F.R. § 4.124a, provides that where 
neurological involvement is wholly sensory, the rating should 
be for the mild or at most moderate degree.  As the evidence 
shows only sensory complaints during the time periods in 
question, the Board finds that a 10 percent rating for mild 
impairment of the left median nerve disability is warranted 
for the period from May 16, 1995, to July 18, 2001, and a 10 
percent rating is warranted for the right median nerve 
disability for the period from May 16, 1995, to 
September 5, 2001.

In this case a review of the evidence prior to July 18 and 
September 18, 2001, respectively, is consistent is showing no 
hand atrophy; no objective evidence of weakness, to include 
loss of grip strength; no motion loss; and no objective 
impairment of sensation to testing by touch, pinprick, etc.  
Rather, the record shows primarily subjective complaints of 
pain, particularly at night, and of constant numbness and/or 
"tingling."  Despite the veteran's assertion as to the 
level of severity caused by such complaints, the Board 
emphasizes that the February 1996 and June 2001 examination 
evidence documents no physical sign of any specific 
impairment to motor or sensory function.  Also, although the 
veteran complained of significant interference in his 
functioning, the June 2001 examiner observed that the veteran 
was able to write his name and dress and undress himself 
without apparent difficulty.  Furthermore, the veteran 
himself denied taking any medication or receiving regular 
treatment.  At most he indicated he would occasionally use a 
brace on his wrists.  Such findings are indicative of no more 
than incomplete, mild median nerve impairment manifested by 
subjective sensory complaints.  As there is no competent 
evidence of objective manifestations of carpal tunnel 
syndrome resulting in more than mild sensory impairment, 
assignment of an evaluation in excess of 10 percent for the 
left median nerve disability for the period from May 16, 
1995, to July 18, 2001, and an evaluation in excess of 10 
percent rating for the right median nerve disability for the 
period from May 16, 1995, to September 5, 2001, is not 
warranted.

With respect to the periods following the temporary total 
ratings for convalescence, the Board notes that the probative 
evidence consists of the surgical reports, follow-up 
outpatient reports and the report of VA examination conducted 
in January 2002.  The surgical reports note no complications.  
An August 2001 report, subsequent to the left wrist surgery, 
notes the veteran's symptoms had improved.  At the time of VA 
examination he himself indicated he had improved bilaterally.  
In fact, he denied current complaints, other than an 
occasional numbness in his fingers.  The examiner noted no 
restriction on the veteran's activities of daily living.  
Specifically, the veteran's strength, motion, motor function 
and sensation were intact, and his scarring was determined 
not to result in any restrictions.  

The evidence shows that at most the veteran currently 
complains of some sensory numbness in his fingers, without 
resulting restriction.  Such findings are indicative of no 
more than mild impairment due to carpal tunnel syndrome on 
the left and right.  As there is no objective evidence of 
atrophy, weakness, limitation of motor function or objective 
evidence of sensory impairment beyond a subjective complaint 
of numbness in the fingers, an evaluation in excess of 
10 percent is not warranted for disability under Diagnostic 
Code 8515.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran.  
However, there is no objective evidence of motion limitation 
of the hand or wrist on either side, symptomatic scarring or 
other functional impairment so as to warrant consideration of 
alternate diagnostic codes, e.g., 38 C.F.R. §§ 4.40, 4.45, 
4.71a (2001); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 
(2001).  Thus, the Board finds no basis upon which to assign 
higher disability evaluations.

In sum, the evidence supports assignment of a 10 percent 
schedular rating for the left median nerve disability for the 
period from May 16, 1995, to July 18, 2001, and assignment of 
a 10 percent rating for the right median nerve disability for 
the period from May 16, 1995, to September 5, 2001.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence 
is against the assignment of evaluations in excess of 10 
percent for either the left or right median nerve disability 
either prior or subsequent to the temporary total rating 
assignments.  As such, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  See 
38 C.F.R. §§ 4.25, 4.26 (2001).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The Board first notes that the veteran has not alleged the 
existence of unusual manifestations of either disability.  
The medical evidence in fact shows that the manifestations of 
the disabilities are those contemplated by the schedular 
criteria.  Also, although he reported past interference with 
his ability to continue working with machinery and equipment, 
the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries, rather than the individuals loss of 
income.  The veteran has not required frequent 
hospitalization or treatment for either disability, nor is 
there any other indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the schedular criteria.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.








	(CONTINUED ON NEXT PAGE)



ORDER

A compensable evaluation for left median nerve disability for 
the period from May 16, 1995, to July 18, 2001, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Entitlement to an evaluation in excess of 10 percent for left 
median nerve disability is denied.

Entitlement to a 10 evaluation for right median nerve 
disability for the period from May 16, 1995, to September 5, 
2001, is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right median nerve disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

